DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 7, 8, and 11 are rejected under 35 U.S.C. 102a1 as being anticipated by Tanaka et al. (US 2009/0322123 A1).
With respect to claim 1, Tanaka et al. discloses a vehicle comprising a frame with a pair of longitudinal rails 210, a bulkhead 202 extending between said rails, an engine 20 between said rails and in front of said bulkhead, and an elongated cable 205 extending between the engine and the bulkhead, as shown in figure 1.
With respect to claim 5, said cable 205 is fixed to said rails 210, as shown in figure 4.
With respect to claim 7, said cable 205 is spaced from said bulkhead and engine, as shown in figure 4.
With respect to claim 8, said cable is under tension, as shown in figure 4.
With respect to claim 11, said cable is designed to oppose movement of the engine during a front impact, as recited in the abstract.


    PNG
    media_image1.png
    505
    491
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2009/0322123 A1) and in further view of Baumann (US 4,836,321 A).
With respect to claim 12, Tanaka et al. discloses a vehicle comprising a frame with a pair of longitudinal rails 210, shock tower brackets (not numbered) said rails, and an elongated cable 205 extending between the engine and the bulkhead, as shown in figure 1.  Tanaka et al. does not disclose the cable as being secured to the rails behind the shock towers.  Baumann does disclose cables 13 as being secured to said rails 5 rearward of shock tower or cross member 10, as shown in figure 1.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the rearward cable connection of Baumann into the system of Tanaka et al. in order to prevent rearward movement of drivetrain.
With respect to claims 13 and 18, said cable of Baumann is fixed to said rail on a transverse parallel axis, as shown in figure 2.
With respect to claim 14,  said cable of Baumann is under tension, as recited in the abstract.
	
    PNG
    media_image2.png
    283
    312
    media_image2.png
    Greyscale

Allowable Subject Matter
Claims 2-4, 6, 9, 10, 15-16, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J RESTIFO whose telephone number is (571)272-6697. The examiner can normally be reached Monday-Friday 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEFFREY J. RESTIFO
Primary Examiner
Art Unit 3618



/JEFFREY J RESTIFO/Primary Examiner, Art Unit 3618